Vanguard Short-Term Treasury Fund Vanguard Short-Term Federal Fund Vanguard Short-Term Investment-Grade Fund Vanguard Intermediate-Term Treasury Fund Vanguard Intermediate-Term Investment-Grade Fund Vanguard Long-Term Treasury Fund Vanguard Long-Term Investment-Grade Fund Supplement to the Prospectuses and Summary Prospectuses Dated May 28, 2014 Leadership Announcement Kenneth E. Volpert has transitioned from head of Vanguards Taxable Bond Group to the new role of global head of Fixed Income Indexing and head of investments, Europe. Mr. Volperts former role has been discontinued. Paul M. Jakubowski, Principal of Vanguard, has assumed the role of head of credit. Ronald M. Reardon, Principal of Vanguard, has assumed the role of head of rates. Prospectus and Summary Prospectus Text Changes for Vanguard Short-Term Treasury, Intermediate-Term Treasury, and Long-Term Treasury Funds The following replaces similar text under the heading Investment Advisor for each Fund: Gemma Wright-Casparius, Principal of Vanguard. She has managed the Fund since January 2015. Prospectus and Summary Prospectus Text Changes for Vanguard Short-Term Federal Fund The following replaces similar text under the heading Investment Advisor: Brian W. Quigley, Portfolio Manager at Vanguard. He has managed the Fund since January 2015. Prospectus and Summary Prospectus Text Changes for Vanguard Long-Term Investment-Grade Fund Under the heading Investment Advisors, Paul M. Jakubowskis title is updated as follows: Paul M. Jakubowski, Principal of Vanguard and head of credit. Prospectus Text Changes The following replaces similar text under the heading Investment Advisors : Vanguards Fixed Income Group is overseen by: Mortimer J. Buckley , Chief Investment Officer and Managing Director of Vanguard. As Chief Investment Officer, he is responsible for the oversight of Vanguards Equity Investment and Fixed Income Groups. The investments managed by these two groups include active quantitative equity funds, equity index funds, active bond funds, index bond funds, stable value portfolios, and money market funds. Mr. Buckley joined Vanguard in 1991 and has held various senior leadership positions with Vanguard. He received his A.B. in economics from Harvard and an M.B.A. from Harvard Business School. Gregory Davis , CFA, Principal of Vanguard and global head of Vanguards Fixed Income Group. He has direct oversight responsibility for all money market funds, bond funds, and stable value portfolios managed by the Fixed Income Group. He has been with Vanguard since 1999 and has managed investment portfolios since 2000. He received his B.S. in insurance from The Pennsylvania State University and an M.B.A. from The Wharton School of the University of Pennsylvania. Paul M. Jakubowski , Principal of Vanguard and head of credit. He has oversight responsibility for investment activities within the credit-related sectors of the taxable fixed income market as well as taxable credit research. See biography below. Ronald M. Reardon , Principal of Vanguard and head of rates. He has oversight responsibility for investment activities within the rates-related sectors of the taxable fixed income market including foreign exchange. He has worked in investment management for Vanguard since 2001 and has managed investment portfolios since 2005. He received his B.S. from The College of New Jersey and an M.B.A. from University of Rochester. In the description of the managers primarily responsible for the day-to-day management of the Funds, the biographies of David R. Glocke and Ronald M. Reardon are removed, the biography for Paul M. Jakubowski is revised as follows, and the biographies for Gemma Wright-Casparius and Brian W. Quigley are added as follows: Paul M. Jakubowski , Principal of Vanguard and head of credit. He has worked in investment management since joining Vanguard in 2000, has managed investment portfolios since 2013, and has co-managed a portion of the Long-Term Investment-Grade Fund since December 2013. Education: B.S., University of Richmond; M.B.A., Villanova University. Gemma Wright-Casparius , Principal of Vanguard. She has worked in investment management since 2005; has managed investment portfolios since 2008; has been with Vanguard since 2011; and has managed the Short-Term Treasury, Intermediate-Term Treasury, and Long-Term Treasury Funds since January 2015. Education: B.B.A. and M.B.A., Bernard M. Baruch College of The City University of New York. Brian W. Quigley , Portfolio Manager at Vanguard. He has been with Vanguard since 2003; has worked in investment management since 2005; and has managed investment portfolios, including the Short-Term Federal Fund, since January 2015. Education: B.S., Lehigh University. CFA ® is a registered trademark owned by CFA Institute. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 28A 012015 Vanguard Fixed Income Securities Funds Supplement to the Statement of Additional Information Dated May 28, 2014 Statement of Additional Information Text Changes In the Investment Advisory Services section, the text under 1. Other Accounts Managed on page B-54 is revised to indicate that Gemma Wright-Casparius manages Vanguard Short-Term Treasury, Intermediate-Term Treasury, and Long-Term Treasury Funds; and that Brian W. Quigley manages Vanguard Short-Term Federal Fund. References to David R. Glocke and Ronald M. Reardon are removed. As of November 30, 2014, Ms. Wright-Casparius managed 2 other registered investment companies with total assets of $35.9 billion (advisory fees not based on account performance). As of November 30, 2014, Ms. Wright-Casparius and Mr. Quigley did not own shares of the Funds that they managed. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 28A 012015
